Case 3:15-cv-01143-BJD-JBT Document 256-6 Filed 04/15/19 Page 1 of 17 PageID 11327




                              EXHIBIT F
Case 3:15-cv-01143-BJD-JBT Document 256-6 Filed 04/15/19 Page 2 of 17 PageID 11328




                             Exhibit 3
Case 3:15-cv-01143-BJD-JBT Document 256-6 Filed 04/15/19 Page 3 of 17 PageID 11329
Case 3:15-cv-01143-BJD-JBT Document 256-6 Filed 04/15/19 Page 4 of 17 PageID 11330
Case 3:15-cv-01143-BJD-JBT Document 256-6 Filed 04/15/19 Page 5 of 17 PageID 11331
Case 3:15-cv-01143-BJD-JBT Document 256-6 Filed 04/15/19 Page 6 of 17 PageID 11332
Case 3:15-cv-01143-BJD-JBT Document 256-6 Filed 04/15/19 Page 7 of 17 PageID 11333
Case 3:15-cv-01143-BJD-JBT Document 256-6 Filed 04/15/19 Page 8 of 17 PageID 11334
Case 3:15-cv-01143-BJD-JBT Document 256-6 Filed 04/15/19 Page 9 of 17 PageID 11335
Case 3:15-cv-01143-BJD-JBT Document 256-6 Filed 04/15/19 Page 10 of 17 PageID 11336
Case 3:15-cv-01143-BJD-JBT Document 256-6 Filed 04/15/19 Page 11 of 17 PageID 11337
Case 3:15-cv-01143-BJD-JBT Document 256-6 Filed 04/15/19 Page 12 of 17 PageID 11338
Case 3:15-cv-01143-BJD-JBT Document 256-6 Filed 04/15/19 Page 13 of 17 PageID 11339
Case 3:15-cv-01143-BJD-JBT Document 256-6 Filed 04/15/19 Page 14 of 17 PageID 11340
Case 3:15-cv-01143-BJD-JBT Document 256-6 Filed 04/15/19 Page 15 of 17 PageID 11341
Case 3:15-cv-01143-BJD-JBT Document 256-6 Filed 04/15/19 Page 16 of 17 PageID 11342
Case 3:15-cv-01143-BJD-JBT Document 256-6 Filed 04/15/19 Page 17 of 17 PageID 11343
